Citation Nr: 1740390	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-06 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a neck disability, to include mild upper thoracic strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from February 2003 to April 2004, and from September 2006 to July 2007, as well as various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  The Veteran's service includes tours in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana, which denied the claim on appeal.

In December 2014, the Board denied the appeal.  The Veteran appealed the matter to the Court of Appeals of Veterans Claims (Court).  In August 2016, the Court entered a memorandum decision vacating and remanding the Board's December 2014 decision on the basis that the Board relied on an inadequate medical examination.  Thereafter, the Board remanded the matter for a new VA medical examination in January 2017.


FINDING OF FACT

The competent and credible evidence is against finding that the Veteran has a neck disability that is etiologically related to a disease, injury, or event which occurred in service or the reserves.


CONCLUSION OF LAW

The criteria for service connection for a neck disability are not met.  38 U.S.C.S.   §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d) (2016).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated while performing ACDUTRA, or from injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).  ACDUTRA includes full time duty performed by members of the National Guard of any state or reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  Additionally, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Further, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  There are three ways to establish veteran status: (1) serve on active duty; (2) serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA; or (3) serve on a period of INACDUTRA and incur or aggravate an injury during that period of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

When a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or INACDUTRA. See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6 (a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so. Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that she has a currently diagnosed neck disability that is etiologically related to her active duty service.

At the outset, the Board notes that the Veteran injured her neck during a period of ACDUTRA in February 2002, as such, she satisfies the requirements of a veteran for VA compensation purposes.

Regarding the requirement of a current diagnosis, the Veteran has received several diagnoses over the last several years.  During a May 2008 VA medical examination, she was diagnosed with a mild upper thoracic strain.  In a December 2012 VA medical examination, she was diagnosed with a cervical spine condition with upper thoracic strain.  In two separate VA medical examinations in March 2017, the Veteran was diagnosed with a thoracolumbar strain and a cervical strain.  As such, the Board finds that the Veteran has a current diagnosis of her claimed condition.
Regarding the requirement of an in-service incurrence or aggravation of a disease or injury, the Veteran offers different in-service episodes giving rise to her current neck pain.  A Statement of Medical Examination and Duty Status dated February 24, 2002, reflects that the Veteran suffered an injury incurred during ACDUTRA.  Specifically, she felt "pain and pull during sit ups causing exercise to stop."  The summary of details stated that the Veteran reported to the medics with the complaint of pain to her neck during the sit up event of the Army Physical Fitness Test (APFT) and was transported to an emergency room where she was treated and released with limitations for one week.  A doctor's note dated February 24, 2002, noted that the Veteran suffered cervical neck pain.  Additionally, the Veteran claims that her neck pain persisted since the sit-up incident, and it worsened while deployed to Iraq and serving as a driver.  There is no mention in the Veteran's service treatment records regarding worsening neck pain.  Further, the Veteran states that the condition worsened in 2007 as a result of her regularly wearing heavy gear.  Likewise, however, there is no mention of her worsening condition in service records.  Nevertheless, the Board finds that there is sufficient evidence to suggest that the Veteran did experience an in-service injury that gave rise to her claim for a neck condition, as she did seek treatment for her neck strain that occurred during ACDUTRA, and records of that treatment are in the claims file.

Finally, regarding the requirement of a nexus between the claimed in-service disease or injury and the present disease or injury, there is insufficient evidence to conclude that the Veteran's current condition is etiologically related to her in-service injury.  Service treatment records indicate that following the 2002 sit-up injury, the Veteran was limited from activities for only one week before returning to active duty.  In August 2006, a VA treatment record noted the Veteran's neck and spine as normal.  An April 2009 VA treatment record noted that the Veteran's neck had bothered her off and on since her 2002 injury.  VA treatment records from 2009 and 2010 reflect that the Veteran was prescribed pain medication for her neck.
During a May 2008 VA general examination, the Veteran reported pain in the mid-line of the upper thoracic spine, but none in the cervical spine region.  Physical exam findings at the time showed normal range of motion of spine of the cervical spine and minimal localized tenderness upon deep pressure of the thoracic vertebrae.  X-rays were normal except for multiple surgical clips in the lower neck.  

During a December 2012 VA medical examination, the Veteran complained of neck pain.  However, the examiner concluded that the Veteran's neck pain was less likely than not related to service because 2002 records indicate that the Veteran's sit-up injury was only minor, and that during the May 2008 VA examination, the Veteran denied any pain of the cervical spine and the examiner noted no loss of motion.  Additionally, the examiner noted that while the Veteran is service-connected for a thyroidectomy and neck dissection, the current pain was unrelated to either procedure.  The examiner reasoned that the Veteran cited that her current pain was in the upper posterior midline of the neck, while the surgical clips are in the line of the incision of the anterior neck.

After a Board remand, the Veteran underwent a final VA examination on her thoracolumbar and cervical spine in March 2017.  The examiner noted the contradictory etiology of the Veteran's injuries in her medical history and concluded that the Veteran's claimed condition was less likely than not related to service.  The examiner also concluded that the Veteran's condition was less likely than not aggravated by service, providing the rationale that because the Veteran offered no medical records on file that would indicate an aggravation, the examiner cannot conclude that there was an aggravation without resorting to mere speculation.

There is nothing in the claims file to suggest that the Veteran's current neck condition is etiologically related to service.  The Board weighs the 2012 and 2017 VA examinations more heavily than the Veteran's lay statements that her neck condition is etiologically related to her 2002 injury and/or active duty, specifically her incidents while driving transport vehicles while deployed in Iraq.  The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing neck pain, and her assertions in that regard are entitled to probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Board recognizes that laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the Veteran is not necessarily competent to attribute her symptoms to her time in the reserves or active military service.  See Jandreau, 492 F.3d 1372.  The Board has taken into account the Veteran's lay assertions, but is ultimately constrained to afford them little weight.  The 2012 and 2017 VA examinations took into account the Veteran's reported history and current symptoms, and reviewed the available private and VA treatment records, radiology reports, and examinations.  The examiners provided reports that rule out all possible theories of direct service connection.

Thus, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a neck disability.  The benefit of the doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of the evidence.  See Gilbert, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a neck disability, to include mild upper thoracic strain, is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


